internal_revenue_service department of the treasury index numbers washington dc person to contact telephone number refer reply to cc dom corp plr-101755-00 date date number release date individual a individual b parent sub sub sub sub sub sub sub sub sub partnership llc c llc d llc e asset f asset g asset h asset i asset j business a date a date b date c a plr-101755-00 this letter responds to your date request for rulings on certain federal_income_tax consequences of the completed transaction described below the transaction the rulings in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the ruling_request verification of the facts information and other data in this ruling letter may be required as part of the audit process summary of facts before the transaction individual a and individual b together owned all the stock of sub through sub each of which was engaged in various aspects of business a all of the subs were s_corporations under sec_1361 of the internal_revenue_code the code and each with the exception of sub had been an s_corporation since its creation or for a time that exceeded the recognition_period of sec_1374 sub owned asset i asset j asset f a capital_construction_fund account established under of the merchant marine act a ccf account and an a percent interest in partnership sub owned asset i asset j a ccf account and the remaining interest in partnership partnership owned asset h asset i and asset j sub owned asset g asset i and a ccf account sub through each owned asset i the transaction individual a and individual b have caused parent and sub through sub to undertake and complete the following steps i on or before date a sub formed wholly owned llc c sub formed wholly owned llc e and sub formed wholly owned llc d ii on date b individual a and individual b contributed cash to newly formed parent in exchange for parent’s voting and non-voting common_stock on the same date parent elected under sec_1362 to be taxed as an s_corporation iii on date c individual a and individual b transferred their interests in sub through sub the contributed corps to parent in exchange for additional voting and non-voting shares of parent stock the contributions immediately following the plr-101755-00 contributions parent made a qualified_subchapter_s_subsidiary election a qsub election for each contributed corp under sec_1361 of the code and sec_1 a of the income_tax regulations collectively the qsub elections one consequence of which was the dissolution of partnership iv sub transferred its rights in asset f to llc c and sub transferred its rights in asset g to llc d sub and sub transferred their interests in asset h received from partnership in step iii to llc e and sub transferred to sub its interest in other partnership assets and liabilities v parent has received approval from the secretary of the commerce department to consolidate the ccf accounts currently owned by sub sub and sub into a new ccf account owned by parent representations the contributions the taxpayer has made the following representation concerning the contributions a to the best knowledge and belief of individual a individual b and their taxpayer_representative each exchange of a contributed corp’s stock for parent voting and non-voting common_stock in the contributions will qualify under sec_351 the qsub elections the taxpayer has made the following representations concerning each qsub election b parent on the effective date of the qsub election was the owner of at least percent of the single outstanding class of the contributed corp’s stock c no shares of the contributed corp were redeemed during the three years preceding the contributed corp’s qsub election d the contributed corp did not acquire assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years before the effective date of its qsub election e no assets of the contributed corp were disposed of before the qsub election by either the contributed corp or parent except for dispositions in the plr-101755-00 ordinary course of business and dispositions occurring more than three years before the contributed corp’s qsub election f the contributed corp’s qsub election will not be followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of the contributed corp if persons who held directly or indirectly more than percent in value of the stock of the contributed corp also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rule_of sec_318 as modified by sec_304 g before the qsub election no assets of the contributed corp were distributed in_kind transferred or sold to parent except for transactions occurring in the normal course of business h the contributed corp will report all earned_income represented by assets deemed distributed to parent such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc i the fair_market_value of the assets of the contributed corp exceeded its liabilities on the effective date of the qsub election j no intercorporate debt existed between parent and the contributed corp before the qsub election and none was cancelled forgiven or discounted except for transactions occurring before the date parent initially acquired the contributed corp stock k all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the qsub election for the contributed corp have been fully disclosed rulings the qsub elections based solely on the information submitted and the representations set forth above we rule as follows on each qsub election provided the qsub election for a contributed corp is effective before date the contributed corp is deemed to have liquidated into parent at the close of the day before the qsub election is effective the liquidation sec_1 a a i and b the liquidation is treated for federal_income_tax purposes as a complete plr-101755-00 liquidation under sec_332 sec_1_332-1 no gain_or_loss is recognized by parent as a result of the liquidation sec_332 no gain_or_loss is recognized by the contributed corp as a result of the liquidation sec_337 the basis of each asset received by parent in the liquidation equals the basis of that asset in the hands of the contributed corp immediately before the liquidation sec_334 the holding_period of each asset received by parent in the liquidation includes the period during which that asset was held by the contributed corp sec_1223 parent succeeds to and takes into account the attributes of the contributed corp described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 if applicable and the regulations thereunder sec_381 and sec_1 a -1 parent succeeds to and takes into account the subchapter_c_earnings_and_profits or deficit in earnings_and_profits if any of the contributed corp as of the effective date of the qsub election sec_381 and sec_1_381_c_2_-1 other rulings parent is subject_to the built-in gains tax of sec_1374 for the assets it is deemed to receive from sub pursuant to the qsub election for sub see sec_1_1374-8 relating to the separate determination of tax for the assets of sub for federal_income_tax purposes including the built-in gains tax of sec_1374 sub will not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of sub will be treated as assets liabilities and items of parent sec_1361 the recognition_period of parent for any such asset will be reduced by the portion of the recognition_period of sub for the asset that had expired before the transaction sec_1374 there is no period during which any contributed corp will be treated as a subchapter_c_corporation for any period of time as a result of the contribution followed by the qsub election the consolidation of the ccf accounts owned by sub sub and sub into a ccf account owned by parent will not be treated as a nonqualified_withdrawal under sec_7518 plr-101755-00 no gain_or_loss will result from the transfer by sub and sub of their interests in asset h to llc e the transfer by sub of asset f to llc c the transfer by sub of asset g to llc d and the transfer by sub of its share of partnership assets and liabilities to sub because each contributed corp and each single-member llc is disregarded for federal tax purposes caveats we express no opinion on the tax effects of the transaction under other provisions of the code and regulations or the tax effects of any condition existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i qualification of the contributions under sec_351 ii the validity of any subchapter_s_election or qsub election described above and iii the federal_income_tax consequences of the distribution to sub and sub of partnership assets and liabilities as a result of the dissolution of partnership procedural matters this letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each affected taxpayer for the year in which the transaction was completed under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
